Claims 1-3, 6, 10-24, 27, 28 and 31-34 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a bicycle drive unit comprising: a housing; a crankshaft rotatably supported by the housing with bearings, axial ends of the crankshaft being configured for crank arms of a bicycle to be coupled thereto; a motor that is supported by the housing and configured to assist propulsion of the bicycle, at least a portion of the motor being accommodated inside the housing; an output portion arranged to be driven by the motor, the output portion being configured to be coupled to a crank of the bicycle, the output portion being disposed coaxially with respect to the crankshaft; and a wire operation device that includes an electric actuator different from the motor, the wire operation device being accommodated inside the housing and configured to actuate the electric actuator to operate a wire that is connectable to a bicycle component, the housing including a hole configured and arranged for the wire to extend out of the housing through the hole, as required by claim 1; a bicycle drive unit comprising: a motor configured to assist propulsion of a bicycle; a housing that supports the motor and in which at least a portion of the motor is accommodated; a wire operation device configured to operate a wire that is connectable to a bicycle component, the wire operation device comprising a wire connection portion, an electric actuator, and a support that supports the wire connection portion and the electric actuator, the wire connection portion being rotatably supported by the support and the electric actuator being arranged to transmit a torque to rotate the wire connection portion; and an attachment portion provided on the housing, the attachment portion being configured for the wire operation device to be attachable thereto by a plurality of bolts, and the attachment portion including a plurality of holes through which the plurality of bolts are inserted, as required by claim 6; and a bicycle drive unit comprising: a motor configured to assist propulsion of a bicycle; a housing that supports the motor and in which at least a portion of the motor is accommodated; a wire operating device provided on the housing, the wire operating device being configured to operate an inner wire of a Bowden cable; a holder provided on the housing, the holder being configured to hold an end of an outer cable of the Bowden cable, the holder inter alia, a housing supporting a crankshaft, a motor configured to assist propulsion of the bicycle, a wire operation device that includes an electric actuator different form the motor, the wire operation device being accommodated inside the housing and configured to actuate the electric actuator to operate a wire that is connectable to a bicycle component, the housing including a hole configured and arranged for the wire to extend out fo the housing through the hole, a support that supports the wire connection portion and the electric actuator, the wire connection portion being rotatably supported by the support and the electric actuator being arranged to transmit a torque to rotate the wire connection portion; and an attachment portion provided on the housing, the attachment portion being configured for the wire operation device to be attachable thereto by a plurality of bolts, and the attachment portion including a plurality of holes through which the plurality of bolts are inserted; a holder provided on the housing, the holder being configured to hold an end of an outer cable of the Bowden cable, the holder having a through hole including a first hole and a second hole, the first hole having an inner diameter into which the outer cable is insertable and the second hole having a diameter smaller than the first hole; and a guide provided on the housing in a position bet\veen the wire operating device and the holder, the guide including a pair of parallel elongated protrusions and a groove defined between the elongated protrusions, the guide being configured to contact a wire such that 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D YABUT/Primary Examiner, Art Unit 3656